Jordan,- Presiding Justice,
dissenting.
The attempted rationalization in the majority opinion between the Constitution and the statutes is appalling.
The Constitution clearly mandates that all official *790meetings of a county school board shall be open to the public (Art. VIII, Sec. V, Par. III. (Code § 2-5303)). The constitutional authority is the supreme law of Georgia and cannot be abrogated or mutilated by any statutory enactment. Any attempt by the Legislature to carve out exceptions to this constitutional mandate relating to school board meetings is void and irrelevant. As was so aptly stated by then Chief Justice Nichols in his dissent in Crim v. McWhorter, 242 Ga. 863 (252 SE2d 421) (1978) at p. 870: "Acts of the General Assembly are instructive in reaching our decision and are entitled to great weight. However, the General Assembly cannot by its enactments deprive the citizens of rights either granted or protected by the Constitution.”
This paragraph of the Constitution says what it means and means what it says. In my opinion there is no such thing as an "unofficial” meeting of a county school board if any business pertaining to the operation of the public schools of a county is transacted. In that event the meeting is an official meeting and interested citizens must be allowed to attend. When this paragraph of the Constitution was proposed and adopted into the 1945 Constitution a portion of the discussion was as follows:
"Mr. Majors. I am endeavoring in some manner to get the people in on this thing somewhere. So far the people have never been considered in on it, and I want the people in on it. Chairman Amall. The Commission agrees with the gentleman, they ought to be. The only issue was whether it should be in the Constitution or by statute.” Records of the Constitutional Commission, 1943-44, Vol. II, p. 88.
The majority refers to the constitutional provision for members of the board filling a vacancy by "secret” ballot. This requirement is not inconsistent with a public meeting since a secret ballot, i.e., written ballot, can be taken in an open meeting as well as a closed meeting.
The trial court stated in its order that "There is no argument but that official meetings of county boards of education must be open to the public.. . It, is equally clear that any meeting at which members of the Sumter County Board assembles to discuss the business of the school system would constitute an official meeting.”
*791How could anyone faced with the substantive law of of this state reach a different conclusion?
I respectfully dissent.